         Case 1:19-cv-12551-FDS Document 283 Filed 08/02/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 SINGULAR COMPUTING LLC,                            Civil Action No. 1:19-cv-12551-FDS

        Plaintiff,
                                                    Hon. F. Dennis Saylor IV
 v.

 GOOGLE LLC,

        Defendant.

      PLAINTIFF SINGULAR COMPUTING LLC’S ASSENTED-TO MOTION TO
                  IMPOUND PURSUANT TO LOCAL RULE 7.2

       Pursuant to Local Rule 7.2 and the Protective Order in this case (“Protective Order”),

ECF No. 87, plaintiff, Singular Computing LLC (“Singular”), respectfully requests the Court to

impound (seal): (i) Plaintiff’s Opposition to Defendant’s Motion for Protective Order, and (ii)

Exhibit E to the Declaration of Kevin Gannon.

       The Protective Order allows the parties to designate discovery material as “Highly

Confidential - Attorney’s Eyes Only” after making a determination it “contains or reflects

information that is extremely confidential and/or sensitive in nature and the Producing Party

reasonably believes that the disclosure of such Discovery Material is likely to cause economic

harm or significant competitive disadvantage to the Producing Party.” Id. at ¶ 8(a).

       The Protective Order requires a party intending to make court filings referring to material

designated as “Highly Confidential Attorney’s Eyes Only” to bring a motion to impound. Id. at ¶

14. The following contain information that has been designated by one or both of the parties

hereto as “Highly Confidential – Attorneys Eyes Only” under the Protective Order:

              Exhibit E to the Declaration of Kevin Gannon contains excerpts from the
               deposition of Catherine Tornabene, which Google designated as “Highly
               Confidential-Attorney’s Eyes Only.”




                                                1
         Case 1:19-cv-12551-FDS Document 283 Filed 08/02/21 Page 2 of 3




       Further, Singular’s opposition quotes from and/or discusses excerpts that have been

designated as “Highly Confidential - Attorneys’ Eyes Only.” Accordingly, a redacted, public

version of Singular’s opposition will be filed concurrently with this Motion to Impound.

       For the foregoing reasons, Singular respectfully requests that the Court permit it to file

under seal: (i) Plaintiff’s Opposition to Defendant’s Motion for Protective Order, and (ii) Exhibit

E to the Declaration of Kevin Gannon. Singular further requests that the documents remain

impounded until further Order by the Court, and that upon expiration of the impoundment that

the documents be returned to Singular’s counsel.


Dated: August 2, 2021                        Respectfully submitted,

                                             /s/ Paul J. Hayes
                                             Paul J. Hayes (BBO #227000)
                                             Matthew D. Vella (BBO #660171)
                                             Kevin Gannon (BBO #640931)
                                             Daniel McGonagle (BBO #690084)
                                             Michael J. Ercolini (pro hac vice)
                                             Thomas R. Fulford (BBO #686160)
                                             Alyssa H. Ruderman (pro hac vice)
                                             PRINCE LOBEL TYE LLP
                                             One International Place, Suite 3700
                                             Boston, MA 02110
                                             Tel: (617) 456-8000
                                             Email: phayes@princelobel.com
                                             Email: mvella@princelobel.com
                                             Email: kgannon@princelobel.com
                                             Email: dmcgonagle@princelobel.com
                                             Email: mercolini@princelobel.com
                                             Email: tfulford@princelobel.com
                                             Email: aruderman@princelobel.com

                                             ATTORNEYS FOR THE PLAINTIFF




                                                 2
         Case 1:19-cv-12551-FDS Document 283 Filed 08/02/21 Page 3 of 3




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

         I hereby certify that counsel for Singular conferred with Defendant’s counsel in a good-
faith attempt to resolve or narrow the issue raised by this motion. Defendant’s counsel informed
me that Google assents to the relief sought in this motion.

                                             /s/ Paul J. Hayes



                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via the Court’s CM/ECF system.

                                             /s/ Paul J. Hayes




                                                3
